Title: General Orders, 17 August 1776
From: Washington, George
To: 



Head Quarters, New York, Augt 17th 1776
Falmouth.Essex.


Benjamin Durant of Capt: Wadsworth’s Company & Col. Bailey’s Regiment, convicted by a General Court Martial whereof Col. Wyllys was President, of “getting drunk on Guard,” sentenced to receive Thirty Lashes.

Patrick Lion of Capt: Curtis’s Company; Regiment late Learnad’s, convicted by the same Court, of “sleeping on his post”; sentenced to receive Twenty-five lashes.
Benjamin Wallace of Capt: Stewart’s, independent Company of New-York Forces convicted by the same Court of “Desertion, and inlisting into another Company,” sentenced to receive Thirty-nine lashes.
The General approves the above sentences, and orders them to be executed at the usual time and place.
The General recommends to all commanding officers of divisions, brigades and regiments, in issuing their several orders, to be careful they do not interfere with General Orders, which have been, or may be issued; and those Gentlemen who have not had an opportunity from their late arrival in Camp, to know what have been issued; will do well to inform themselves, and more especially before any special order is issued, which may have a general effect.
The Guard ordered to mount at Lispenard’s Brewery, in the evening, to mount in the day also, and march off the parade with the other guards.
